 

Exhibit 10.2

 

CONFIDENTIAL

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (“Agreement”) is entered into by and
between Timothy Peterman (“Employee”) and Evine Live Inc. (“Evine”), effective
as of April 11, 2018 (the “Effective Date”).

 

RECITALS

 

A.       Employee has been employed by Evine as Executive Vice President, Chief
Operating Officer and Chief Financial Officer.

 

B.       Employee received a letter outlining Employee’s current employment
terms from Evine dated May 22, 2017 (the “Employment Letter”).

 

C.       Employee and Evine are parties to a Protective Covenants Agreement
signed by Employee on March 21, 2015 (the “Protective Covenants Agreement”).

 

D.       Employee and Evine are parties to an Assignment and Confidentiality
Agreement signed by Employee on March 30, 2015 (the “Confidentiality
Agreement”).

 

E.       Employee has received applicable equity award documents related to the
equity awards identified in Exhibit A to this Agreement in connection with
Employee’s employment with Evine (collectively, the “Equity Awards”).

 

F.       Employee and Evine have agreed that Employee’s employment with Evine
will end no later than June 1, 2018 (the “Anticipated Separation Date”).

 

G.        Employee and Evine have agreed to conclude their employment
relationship amicably, but mutually recognize that such a relationship may give
rise to potential claims or liabilities.

 

H.       Employee and Evine desire to resolve all of Employee’s potential claims
on the terms set out in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement and the Release referred to below, Employee and Evine,
intending to be legally bound, agree as follows:

 

AGREEMENT

 

For the consideration described below, the adequacy of which Employee and Evine
acknowledge, Employee and Evine, intending to be bound, agree as follows:

 



 

 

 

1.       Continued Employment.

 

(a)       Transition Period. Subject to the terms and conditions of this
Agreement, Evine hereby agrees to continue Employee’s employment, and Employee
hereby accepts continued employment by Evine, for the period (the “Transition
Period”) commencing on the Effective Date and continuing until the earlier of
(i) the Anticipated Separation Date, or (ii) the date on which Employee’s
employment is terminated under Section 1(b). The effective date of the
termination of Employee’s employment with Evine for any reason is referred to
herein as the “Separation Date.” If the Separation Date is the Anticipated
Separation Date, then Employee will experience a separation from service under
Section 409A of the Internal Revenue Code, as amended, and the regulations and
guidance thereunder, effective as of the Anticipated Separation Date, and
Employee’s separation from employment with the Company will be treated as a
termination of employment at the initiative of the Company for reasons other
than Cause under the Evine Live Inc. Executives’ Severance Benefit Plan dated
effective as of July 25, 2016 (the “Executive Severance Plan”).

 

(b)       Early Termination. Employee will not terminate Employee’s employment
before the Anticipated Separation Date. Evine will not terminate Employee’s
employment before the Anticipated Separation Date for any reason other than
Cause (defined in Section 1(c)). Upon the termination of Employee’s employment
for any reason, Evine will pay to Employee such compensation that has been
earned but not paid to Employee as of the Separation Date, payable in accordance
with Evine’s normal payroll policies and procedures. If, prior to the
Anticipated Separation Date, Evine terminates Employee’s employment for Cause,
or Employee breaches this Agreement by terminating Employee’s employment before
the Anticipated Separation Date, then Employee’s sole entitlement shall be
compensation that has been earned but not paid to Employee as of the Separation
Date and Employee retaining Employee’s rights under the Equity Awards in
accordance with the terms of the Equity Awards, and Employee will not be
eligible to receive any severance pay or benefits under the Executive Severance
Plan.

 

(c)       Cause Definition. For purposes of this Agreement, “Cause” means (i)
the willful refusal by Employee to perform Employee’s employment duties
identified in this Agreement during the Transition Period; or (ii) the
occurrence of any event that constitutes “Cause” under the Executive Severance
Plan.

 

2.       Compensation and Benefits During the Transition Period.

 

(a)       Salary. While Employee is employed by Evine during the Transition
Period, Evine will continue to pay Employee’s base salary as of the Effective
Date (the “Transition Salary”), payable according to Evine’s regular payroll
schedule. The Transition Salary will be subject to all legally required and
authorized withholdings.

 

(b)       Benefits. While Employee is employed by Evine during the Transition
Period, Employee shall remain eligible to participate in all employee benefit
plans and programs generally available from time to time to employees of Evine,
to the extent that Employee meets the eligibility requirements for each
individual plan or program and subject to the provisions, rules, and regulations
of, or applicable to, the plan or program. Evine provides no assurance as to the
adoption or continuation of any particular employee benefit plan or program
during the Transition Period.

 

(c)        Equity Awards. Employee’s rights under the Equity Awards will
continue to be governed by the Equity Awards during and after the Transition
Period.

 



2 

 

 

(d)       Expenses. Evine will reimburse Employee for all reasonable and
necessary out-of-pocket business expenses incurred by Employee in the
performance of Employee’s duties and responsibilities for Evine during the
Transition Period, subject to Evine’s normal policies and procedures for
expenses verification and documentation.

 

(e)       No Additional Compensation. Except as set forth in Sections 2(a), (b)
(c), and (d), Employee will not be eligible to receive any other form of
compensation or reimbursement of any kind during the Transition Period.

 

3.       Duties. During the Transition Period, Employee’s duties will include
such transition duties as Evine may reasonably assign to Employee.

 

4.       Severance Payments and Benefits Reimbursement Payments.

 

(a)               Separation on the Anticipated Separation Date. Subject to the
conditions in Section 4(c), if Employee’s employment with Evine terminates on
the Anticipated Separation Date, then Employee shall receive the severance
payments under Section 5(b) of the Executive Severance Plan (payable in
accordance with Section 6(b) of the Executive Severance Plan) and the benefits
reimbursement payments under Section 7(b) of the Executive Severance Plan
(collectively, the “Severance Benefits”), subject to the terms of the Executive
Severance Plan, this Agreement and the Release (defined in Section 4(c)).

 

(b)              Evine Terminates Employee’s Employment For Cause Prior to the
Anticipated Separation Date. If Employee’s employment with Evine terminates
prior to the Anticipated Severance Date for Cause, then Employee will stop
receiving any of the compensation and benefits identified in Section 2 as of the
Separation Date (other than Employee retaining Employee’s rights under the
Equity Awards in accordance with the terms of the Equity Awards), and Employee
will not be eligible to receive the Severance Benefits.

 

(c)       Conditions. Employee’s receipt of Severance Benefits is subject to
Employee’s satisfaction of the following conditions: (i) Employee has signed
this Agreement; (ii) after the Separation Date, Employee has signed the release
attached to this Agreement as Exhibit B (the “Release”) within the consideration
period identified in the Release; (iii) Employee has not rescinded the Release
within the rescission period set forth in the Release; and (iv) Employee has not
breached Employee’s obligations under this Agreement, the Release, the
Protective Covenants Agreement or the Confidentiality Agreement during or after
the Transition Period.

 

5.        Return Of Property. Upon termination of Employee’s services to Evine,
or at any earlier time upon request from Evine, Employee shall deliver promptly
to Evine all Evine property that is in Employee’s possession or under Employee’s
control, including without limitation any computers, cellular telephones, credit
cards, keys, records, files, documents, data, computer disks and other computer
storage media.

 

6.       Confidentiality. Employee shall keep the terms of this Agreement and
its Exhibits confidential and shall not disclose such terms to anyone other than
Employee’s attorneys, accountants, tax advisors, or spouse, except as authorized
or required by law or as permitted under the terms of the Release.

 



3 

 

 

7.       Entire Agreement. This Agreement and its Exhibits constitute the entire
agreement between Employee and Evine with respect to the subject matter of this
Agreement, including the termination of Employee’s employment with Evine, and
Evine and Employee agree that there were no inducements or representations
leading to the execution of this Agreement except as stated in this Agreement
and its Exhibits. Notwithstanding the foregoing, nothing in this Agreement shall
supersede or replace the Protective Covenants Agreement, the Confidentiality
Agreement, the Executive Severance Plan or the Equity Awards, each of which
shall remain in full force and effect in accordance with their terms.

 

8.       Amendment. This Agreement may be amended only by a writing that is
signed by Employee and Evine.

 

9.       Waiver. No term or condition of this Agreement shall be deemed to have
been waived except by a statement in writing signed by the party against whom
the enforcement of the waiver is sought. The waiver by Evine of the breach or
nonperformance of any provision of this Agreement by Employee will not operate
or be construed as a waiver of any future breach or nonperformance under any
such provision of this Agreement.

 

10.       Governing Law and Jurisdiction. The validity, interpretation,
construction, performance, enforcement and remedies of or relating to this
Agreement, and the rights and obligations of the parties hereunder, shall be
governed by the substantive laws of the State of Minnesota (without regard to
the conflict of laws, rules or statutes of any jurisdiction), and any and every
legal proceeding arising out of or in connection with this Agreement shall be
brought only in the federal or state courts of Minnesota, with venue in Hennepin
County, Minnesota. I consent to jurisdiction and venue therein, and waive any
objection to lack of personal jurisdiction or inconvenient forum.

 

11.        Severability. In case any one or more of the provisions of this
Agreement or the Release is determined invalid, illegal, or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained in this Agreement or the Release will not in any way be affected or
impaired thereby, except by application of the provisions of the Savings Clause
in Section 12 below.

 

12.        Savings Clause. The parties agree that the scope and terms of this
Agreement and the Release are reasonable and it is the parties’ intent and
desire that this Agreement and the Release be enforced to the fullest extent
permissible under the laws and public policies applied in the jurisdiction in
which enforcement is sought. If any particular provision of this Agreement or
the Release shall be adjudicated to be invalid or unenforceable, the parties
authorize the tribunal making such determination to edit the invalid or
unenforceable provision to allow this Agreement and the Release, and the
provisions thereof, to be valid and enforceable to the fullest extent allowed by
law.

 

13.        Heirs, Successors, and Assigns. This Agreement and the Release shall
be binding upon Employee and upon his heirs, administrators, representatives, or
executors, and upon Evine’s successors or assigns. No assignment of this
Agreement or the Release shall be made by Employee, and any such purported
assignment shall be null and void. Evine may assign its rights or obligations
under this Agreement and the Release to any successor or assign of Evine without
further consent by Employee.

 



4 

 

 

14.       Legal Advice. Employee acknowledges that he has had adequate
opportunity to consult an attorney before executing this Agreement.

 

 

[Signature page follows]

 

5 

 

   

Dated: April 11, 2018 /s/ Timothy Peterman     Timothy Peterman                
          Dated: April 11, 2018 Evine Live Inc.             By: /s/ Lori Riley  
          Its: SVP, Chief Human Resources Officer  

  

 

 

 

 

 

 

 

 

 

 

[Signature Page Peterman Transition and Separation Agreement]

 

6 

 

 

CONFIDENTIAL

 

EXHIBIT A

 

TIMOTHY PETERMAN EQUITY AWARDS

 

Date Agreement No. of Shares Covered: Vesting Schedule Performance Period

Grant Date:
March 30, 2015

Expiration Date:

March 30, 2025

Incentive Stock Option Award Agreement 30,794

March 30, 2016

March 30, 2017

March 30, 2018

10,265

10,265

10,264

N/A

Grant Date:
March 28, 2016

Expiration Date:

March 28, 2026

Incentive Stock Option Award Agreement 168,117

March 28, 2017

March 28, 2018

March 28, 2019

56,039

56,039

56,039

 

N/A

Grant Date:
March 27, 2017

Expiration Date:

March 27, 2027

Incentive Stock Option Award Agreement 159,957

March 27, 2018

March 27, 2019

March 27, 2020

53,319

53,319

53,319

N/A

Grant Date:
March 30, 2015

 

Performance Stock Unit Award Agreement

 

19,966 March 30, 2018 N/A February 1, 2015 --
January 31, 2018

Grant Date:
March 28, 2016

 

Performance Stock Unit Award Agreement

 

114,294 March 28, 2019 N/A February 1, 2016 --
January 31, 2019

Grant Date:
March 27, 2017

 

Performance Stock Unit Award Agreement

 

97,203 March 27, 2020 N/A February 1, 2017 --
January 31, 2020

 

 

 

 

CONFIDENTIAL


EXHIBIT B

 

RELEASE BY TIMOTHY PETERMAN

 

Definitions. I intend all words used in this Release by Timothy Peterman
(“Release”) to have their plain meanings in ordinary English. Specific terms
that I use in this Release have the following meanings:

 

A.I, me, and my include both me (Timothy Peterman) and anyone who has or obtains
any legal rights or claims through me.

 

B.Evine means Evine Live Inc., any company related to Evine Live Inc. in the
present or past (including without limitation, its predecessors, parents,
subsidiaries, affiliates, joint venture partners, and divisions), and any
successors of Evine Live Inc.

 

C.Company means Evine, the present and past officers, committees, and directors
of Evine; any employee benefit plan sponsored or contributed to by Evine; any
entity providing insurance to Evine in the present or past; the present and past
fiduciaries of any employee benefit plan sponsored or maintained by Evine (other
than multiemployer plans); the attorneys for Evine; and anyone who acted on
behalf of Evine or on instructions from Evine (including without limitation
employees of Evine acting in a representative capacity).

 

D.Employment Letter means the letter outlining my Evine employment terms from
Evine dated May 22, 2017.

 

E.Confidentiality Agreement means the Assignment and Confidentiality Agreement
by and between me and Evine, signed by me on March 30, 2015.

 

F.Protective Covenants Agreement means the Protective Covenants Agreement by and
between me and Evine, signed by me on March 21, 2015.

 

G.Equity Awards includes (and is limited to) the applicable equity award
documents related to the equity awards identified in Exhibit A to the Agreement.

 

H.Executive Severance Plan means the Evine Live Inc. Executives’ Severance
Benefit Plan dated effective as of July 25, 2016.

 

I.Separation Agreement means the Transition and Separation Agreement by and
between me and Evine dated effective April 10, 2018.

 

J.Separation Date means ________June 1_______, 2018.

 

K.Consideration means the consideration I am eligible to receive under Section
5(b) and Section 7(b) of the Executive Severance Plan, subject to Section 6(b)
and the other terms of the Executive Severance Plan, the Separation Agreement
and this Release.

 



B-1 

 

 

CONFIDENTIAL

 

L.My Claims mean all of my rights that I now have to any relief of any kind from
the Company, whether I now know about such rights or not, including without
limitation:

 

1.all claims arising out of or relating to my employment with Evine or the
termination of that employment;

 

2.all claims arising out of or relating to the statements, actions, or omissions
of the Company;

 

3.all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, failure to accommodate, or other alleged unlawful practices arising
under the laws of the United States or any other country or of any state,
province, municipality, or other unit of government, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, 42 U.S.C. § 1981, the Employee Retirement Income
Security Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Lilly Ledbetter Fair Pay Act of 2009, the Genetic
Information Nondiscrimination Act, the Minnesota Human Rights Act, Minnesota
Statute Chapter 181, the Fair Credit Reporting Act, and workers’ compensation
non-interference or non-retaliation statutes (such as Minn. Stat. § 176.82);

 

4.all claims for alleged wrongful discharge; breach of the Employment Letter;
breach of contract; breach of implied contract; failure to keep any promise;
breach of a covenant of good faith and fair dealing; breach of fiduciary duty;
estoppel; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

5.all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, paid time off,
perquisites, relocation expenses, immigration expenses, and expense
reimbursements;

 

 

6.all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;

 

7.all claims that a past unlawful decision has or has had a continuing effect on
my compensation; and

 

8.all claims for attorneys' fees, costs, and interest.

 



B-2 

 

 

CONFIDENTIAL

 

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights that I may have under any Equity Awards (which are subject to the
terms and conditions of the Equity Awards); any claims I may have for accrued
benefits under any employee benefit plan sponsored by the Company in which I am
a participant; or any claims for indemnification as an officer, director or
employee of the Company.

 

Release My Claims. I will receive the Consideration from Evine if I sign and do
not rescind this Release as provided below and if I comply with all continuing
obligations I have under this Release, the Executive Severance Plan, the
Separation Agreement, the Protective Covenants Agreement and the Confidentiality
Agreement. I understand and acknowledge that the Consideration includes valuable
consideration in addition to anything of value that I would be entitled to
receive from Evine if I did not sign this Release or if I rescinded this
Release. In exchange for the Consideration I give up and release all of My
Claims. I will not make any demands or claims against the Company for
compensation or damages relating to My Claims. The Consideration that I am
receiving is a fair compromise for the release of My Claims. However, I
understand and agree that, with the exception of money provided to me by a
governmental agency as an award for providing information, I am not entitled to
receive any money or other relief in connection with My Claims, regardless of
who initiated or filed the charge or other proceeding.

 

Additional Agreements and Understandings. Even though Evine will provide the
Consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

 

Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except as required or
authorized by law.

 

No Unlawful Restriction. I understand and agree that nothing in this Release is
intended to or will: (a) impose any condition, penalty, or other limitation on
my rights to challenge this Release; (b) constitute an unlawful release of my
rights; or (c) prevent or interfere with my ability or right to provide truthful
testimony if under subpoena to do so, to file any charge with or participate in
any investigation or proceeding before the U.S. Equal Employment Opportunity
Commission or any other federal, state or local governmental agency, or to
respond to a subpoena, court order or as otherwise provided by law.

 

Acknowledgement of Obligations Under the Executive Severance Plan, the
Separation Agreement, the Protective Covenants Agreement, and the
Confidentiality Agreement. I acknowledge and agree that I remain bound by all
terms of the Executive Severance Plan, the Separation Agreement, the Protective
Covenants Agreement and the Confidentiality Agreement that survive the
Separation Date, and that nothing in this Release is intended to, and this
Release does not, modify such terms.

 

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release. My decision whether to sign this Release is my own voluntary
decision made with full knowledge that the Company has advised me to consult
with an attorney.

 



B-3 

 

 

CONFIDENTIAL

 

Period to Consider the Release. I understand that I have 21 days after the
Separation Date, not counting the Separation Date, to consider whether I wish to
sign this Release. If I sign this Release before the end of the 21-day period,
it will be my voluntary decision to do so because I have decided that I do not
need any additional time to decide whether to sign this Release. I also agree
that any changes made to this Release before I sign it, whether material or
immaterial, will not restart the 21-day period. I understand and agree that I
may not sign this Release prior to my Separation Date.

 

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.

 

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to Evine
by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Evine by hand or by mail within the 15-day
rescission period. All deliveries must be made to Evine at the following
address:

 

Evine Live Inc.

6740 Shady Oak Rd.

Eden Prairie, MN 55344

Attn: Andrea Fike, SVP & General Counsel

 

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; (2) properly addressed
to Evine at the address stated above; and (3) sent by certified mail, return
receipt requested.

 

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.

 

Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of or relating to this Release, and the rights and
obligations of the parties hereunder, shall be governed by the substantive laws
of the State of Minnesota (without regard to the conflict of laws, rules or
statutes of any jurisdiction), and any and every legal proceeding arising out of
or in connection with this Release shall be brought only in the federal or state
courts of Minnesota, with venue in Hennepin County, Minnesota. I consent to
jurisdiction and venue therein, and waive any objection to lack of personal
jurisdiction or inconvenient forum.

 

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Evine. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Evine be paid to any other person are
now in effect.

 



B-4 

 

 

CONFIDENTIAL

 

I represent and confirm that, except with respect to any rights I have under the
Equity Awards (which are subject to the terms and conditions of the Equity
Awards), I have been fully paid for all wages, commissions, bonuses, equity and
other compensation that I earned during my employment with Evine or that were
due to me in connection with the termination of that employment.

 

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in this Release, the Executive
Severance Plan, the Separation Agreement, the Protective Covenants Agreement and
the Confidentiality Agreement. I am voluntarily releasing My Claims against the
Company. I intend this Release to be legally binding.

 

 

Dated:                                   Timothy Peterman  

 



B-5 

 

